                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION


SeTara Tyson,

                      Plaintiff,      Case No. 13-13490

v.                                    Judith E. Levy
                                      United States District Judge
John R. Service Center, Inc.,
Credit Acceptance Corp., Sterling     Mag. Judge Mona K. Majzoub
Car Rental, Inc., d/b/a Car Source,
Al Chami, and Rami Kamil,

                      Defendants.

________________________________/

        ORDER GRANTING MOTION TO COMPEL [159]

     Before the Court is Plaintiff SeTara Tyson’s motion to compel

Defendants Car Source, Al Chami, and Rami Kamil to produce

documents and respond to interrogatories. (ECF No. 159.) Defendants

were ordered to respond to Plaintiff’s motion no later than January 13,

2020 and did not respond. (ECF No. 160.)

     Having considered the unopposed motion and applicable law, the

Court grants Plaintiff’s motion. Plaintiff obtained a judgment in this

case, which Defendants have not paid. She served discovery on
Defendants in the aid of a judgment or execution under Federal Rule of

Civil Procedure 69(a)(1). Plaintiff attached the discovery requests to her

motion, which she served on Defendants on November 26, 2019. (ECF

Nos. 159-2–159-7.) Defendants did not respond or otherwise object to the

discovery requests in the time period allowable under the Federal Rules

of Civil Procedure. (ECF. 159, PageID.1965.) Accordingly, any objections

they may have had are now waived.

     Defendants’ failure to respond to Plaintiff’s post-judgment

discovery is inexcusable and appears to be part of a pattern. Defendants

did not respond to Plaintiff’s motion for a preliminary injunction and to

take depositions of Sterling Rental, Inc., Al Chami, and Rami Kamil.

(ECF No. 151.) They did not respond to Plaintiff’s motion for an order

allowing them access and use of consumer credit reports relating to

Defendants Al Chami and Rami Kamil. (ECF No. 153.) They have failed

to respond to Plaintiff’s interrogatories and document requests and failed

to respond to this motion. Defendants did not appeal or otherwise seek a

stay of execution in this case. Instead, they have chosen to disregard the

outcome of the case, which is not permissible.




                                    2
     As set forth above, Defendants have waived any objections they

may have had by failing to submit responses by the original deadline.

Defendants are ordered to respond in full to Plaintiff’s discovery requests

by January 24, 2020. Accordingly, Plaintiff’s motion to compel is

GRANTED.

     IT IS SO ORDERED.

Dated: January 16, 2020           s/Judith E. Levy
Ann Arbor, Michigan               JUDITH E. LEVY
                                  United States District Judge




                      CERTIFICATE OF SERVICE
      I hereby certify that a copy of the foregoing document was served
upon counsel of record and/or pro se parties on this date, January 16,
2020, using the Electronic Court Filing system and/or first-class U.S.
mail.
                                  s/William Barkholz
                                  Case Manager




                                    3
